Case 5:18-cv-01983-LCB Document 91-31 Filed 10/14/20 Page 1 of 4            FILED
                                                                   2020 Oct-28 AM 10:21
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT EE
Case 5:18-cv-01983-LCB Document 91-31 Filed 10/14/20 Page 2 of 4
Case 5:18-cv-01983-LCB Document 91-31 Filed 10/14/20 Page 3 of 4
Case 5:18-cv-01983-LCB Document 91-31 Filed 10/14/20 Page 4 of 4
